Exhibit 10.11 JMP GROUP LLC AMENDED AND RESTATED EQUITY INCENTIVE PLAN (as last amended and restated effective as of [ ], 2014) 1. Purposes of the Plan . The purposes of this Plan are to attract and retain the best available personnel, to provide additional incentives to Employees, Directors and Consultants and to promote the success of the Company’s business. 2. Definitions . The following definitions shall apply as used herein and in the individual Award Agreements except as defined otherwise in an individual Award Agreement. In the event a term is separately defined in an individual Award Agreement, such definition shall supercede the definition contained in this Section2. (a)“ Administrator ” means the Board or any of the Committees appointed to administer the Plan. (b)“ Affiliate ” and “ Associate ” shall have the respective meanings ascribed to such terms in Rule12b-2 promulgated under the Exchange Act. (c)“ Applicable Laws ” means the legal requirements relating to the Plan and the Awards under applicable provisions of federal securities laws, state corporate and securities laws, the Code, the rules of any applicable stock exchange or national market system, and the rules of any non-U.S. jurisdiction applicable to Awards granted to residents therein. (d)“ Assumed ” means that pursuant to a Corporate Transaction either (i)the Award is expressly affirmed by the Company or (ii)the contractual obligations represented by the Award are expressly assumed (and not simply by operation of law) by the successor entity or its Parent in connection with the Corporate Transaction with appropriate adjustments to the number and type of securities of the successor entity or its Parent subject to the Award and the exercise or purchase price thereof which at least preserves the compensation element of the Award existing at the time of the Corporate Transaction as determined in accordance with the instruments evidencing the agreement to assume the Award. (e)“ Award ” means the grant of an Option, SAR, Dividend Equivalent Right, Restricted Shares, Restricted Share Units or other right or benefit under the Plan. (f)“ Award Agreement ” means the written agreement evidencing the grant of an Award executed by the Company and the Grantee, including any amendments thereto. (g)“ Board ” means the Board of Directors of the Company. 1 (h) “ Cause ” means, with respect to the termination by the Company or a Related Entity of the Grantee’s Continuous Service, that such termination is for “Cause” as such term (or word of like import) is expressly defined in a then-effective written agreement between the Grantee and the Company or such Related Entity, or in the absence of such then-effective written agreement and definition, is based on, in the determination of the Administrator, the Grantee’s: (i)performance of any act or failure to perform any act in bad faith and to the detriment of the Company or a Related Entity; (ii)dishonesty, intentional misconduct or material breach of any agreement with the Company or a Related Entity; or (iii)commission of a crime involving dishonesty, breach of trust, or physical or emotional harm to any person; provided, however, that with regard to any agreement that defines “Cause” on the occurrence of or in connection with a Corporate Transaction or a Change in Control, such definition of “Cause” shall not apply until a Corporate Transaction or a Change in Control actually occurs. (i) “ Change in Control ” means a change in ownership or control of the Company after the Registration Date effected through either of the following transactions: (i)the direct or indirect acquisition by any person or related group of persons (other than an acquisition from or by the Company or by a Company-sponsored employee benefit plan or by a person that directly or indirectly controls, is controlled by, or is under common control with, the Company) of beneficial ownership (within the meaning of Rule13d-3 of the Exchange Act) of securities possessing more than fifty percent (50%) of the total combined voting power of the Company’s outstanding securities pursuant to a tender or exchange offer made directly to the Company’s shareholders which a majority of the Continuing Directors who are not Affiliates or Associates of the offeror do not recommend such shareholders accept, or (ii)a change in the composition of the Board over a period of twelve (12) months or less such that a majority of the Board members (rounded up to the next whole number) ceases, by reason of one or more contested elections for Board membership, to be comprised of individuals who are Continuing Directors. (j) “ Code ” means the Internal Revenue Code of 1986, as amended. (k) “ Committee ” means any committee composed of members of the Board appointed by the Board to administer the Plan. (l) “ Company ” means JMP Group LLC, a Delaware limited liability company, or any successor entity that adopts the Plan in connection with a Corporate Transaction. (m) “ Consultant ” means any person (other than an Employee or a Director, solely with respect to rendering services in such person’s capacity as a Director) who is engaged by the Company or any Related Entity to render consulting or advisory services to the Company or such Related Entity. (n) “ Continuing Directors ” means members of the Board who either (i)have been Board members continuously for a period of at least twelve (12) months or (ii)have been Board members for less than twelve (12) months and were elected or nominated for election as Board members by at least a majority of the Board members described in clause(i) who were still in office at the time such election or nomination was approved by the Board. 2 (o) “ Continuous Service ” means that the provision of services to the Company or a Related Entity in any capacity of Employee, Director or Consultant is not interrupted or terminated. In jurisdictions requiring notice in advance of an effective termination as an Employee, Director or Consultant, Continuous Service shall be deemed terminated upon the actual cessation of providing services to the Company or a Related Entity notwithstanding any required notice period that must be fulfilled before a termination as an Employee, Director or Consultant can be effective under Applicable Laws. A Grantee’s Continuous Service shall be deemed to have terminated either upon an actual termination of Continuous Service or upon the entity for which the Grantee provides services ceasing to be a Related Entity. Continuous Service shall not be considered interrupted in the case of (i)any approved leave of absence, (ii)transfers among the Company, any Related Entity, or any successor, in any capacity of Employee, Director or Consultant, or (iii)any change in status as long as the individual remains in the service of the Company or a Related Entity in any capacity of Employee, Director or Consultant (except as otherwise provided in the Award Agreement). An approved leave of absence shall include sick leave, military leave, or any other authorized personal leave. (p) “ Corporate Transaction ” means any of the following transactions, provided, however, that the Administrator shall determine under parts (iv) and (v) whether multiple transactions are related, and its determination shall be final, binding and conclusive: (i)a merger or consolidation in which the Company is not the surviving entity, except for a transaction the principal purpose of which is to change the state in which the Company is incorporated; (ii)the sale, transfer or other disposition of all or substantially all of the assets of the Company; (iii)the complete liquidation or dissolution of the Company; (iv)any reverse merger or series of related transactions culminating in a reverse merger (including, but not limited to, a tender offer followed by a reverse merger) in which the Company is the surviving entity but (A)the Shares outstanding immediately prior to such merger are converted or exchanged by virtue of the merger into other property, whether in the form of securities, cash or otherwise, or (B)in which securities possessing more than forty percent (40%) of the total combined voting power of the Company’s outstanding securities are transferred to a person or persons different from those who held such securities immediately prior to such merger or the initial transaction culminating in such merger; or (v)acquisition in a single or series of related transactions by any person or related group of persons (other than the Company or by a Company-sponsored employee benefit plan) of beneficial ownership (within the meaning of Rule13d-3 of the Exchange Act) of securities possessing more than fifty percent (50%) of the total combined voting power of the Company’s outstanding securities but excluding any such transaction or series of related transactions that the Administrator determines shall not be a Corporate Transaction. 3 (q)“ Covered Employee ” means an Employee who is a “covered employee” under Section162(m)(3) of the Code. (r) “ Director ” means a member of the Board or the board of directors of any Related Entity. (s)“ Disability ” means as defined under the long-term disability policy of the Company or the Related Entity to which the Grantee provides services regardless of whether the Grantee is covered by such policy. If the Company or the Related Entity to which the Grantee provides service does not have a long-term disability plan in place, “Disability” means that a Grantee is unable to carry out the responsibilities and functions of the position held by the Grantee by reason of any medically determinable physical or mental impairment for a period of not less than ninety (90) consecutive days. A Grantee will not be considered to have incurred a Disability unless he or she furnishes proof of such impairment sufficient to satisfy the Administrator in its discretion. (t) “ Dividend Equivalent Right ” means a right entitling the Grantee to compensation measured by dividends paid with respect to a Share. (u)“ Employee ” means any person, including an Officer or Director, who is in the employ of the Company or any Related Entity, subject to the control and direction of the Company or any Related Entity as to both the work to be performed and the manner and method of performance. The payment of a director’s fee by the Company or a Related Entity shall not be sufficient to constitute “employment” by the Company. (v) “ Exchange Act ” means the Securities Exchange Act of 1934, as amended. (w)“ Fair Market Value ” means, as of any date, the value ofaSharedetermined as follows: (i)Ifa Shareis listed on one or more established stock exchanges or national market systems, including without limitation the New York Stock Exchange (“NYSE”), its Fair Market Value shall be the closing sales price for such stock (or the closing bid, if no sales were reported) as quoted on the principal exchange or system on whicha Shareis listed (as determined by the Administrator) on the date of determination (or, if no closing sales price or closing bid was reported on that date, as applicable, on the last trading date such closing sales price or closing bid was reported), as reported in The Wall Street Journal or such other source as the Administrator deems reliable; (ii)Ifa Shareis regularly quoted on an automated quotation system (including the OTC Bulletin Board) or by a recognized securities dealer, its Fair Market Value shall be the closing sales price for suchshare as quoted on such system or by such securities dealer on the date of determination, but if selling prices are not reported, the Fair Market Value of aShare shall be the mean between the high bid and low asked prices fora Shareon the date of determination (or, if no such prices were reported on that date, on the last date such prices were reported), as reported in The Wall Street Journal or such other source as the Administrator deems reliable; or 4 (iii)In the absence of an established market fora Shareof the type described in (i) and (ii), above, the Fair Market Value thereof shall be determined by the Administrator in good faith. (x)“ Grantee ” means an Employee, Director or Consultant who receives an Award under the Plan. (y)“ Incentive Share Option ” means an Option intended to qualify as an incentive stock option within the meaning of Section422 of the Code. (z) “ Non-QualifiedShare Option ” means an Option not intended to qualify as an IncentiveShare Option. (aa)“ Officer ” means a person who is an officer of the Company or a Related Entity within the meaning of Section16 of the Exchange Act and the rules and regulations promulgated thereunder. (bb)“ Option ” means an option to purchase Shares pursuant to an Award Agreement granted under the Plan. (cc)“ Parent ” means a “parent corporation”, whether now or hereafter existing, as defined in Section424(e) of the Code. (dd)“ Performance-Based Compensation ” means compensation qualifying as “performance-based compensation” under Section162(m) of the Code. (ee)“ Plan ” means this Amended and Restated Equity Incentive Plan. (ff) “ Registration Date ” means the first to occur of (i)the closing of the first sale to the general public pursuant to a registration statement filed with and declared effective by the Securities and Exchange Commission under the Securities Act of 1933, as amended, of (A)a Shareor (B)the same class of securities of a successor corporation (or its Parent) issued pursuant to a Corporate Transaction in exchange for or in substitution of a Share; and (ii)in the event of a Corporate Transaction, the date of the consummation of the Corporate Transaction if the same class of securities of the successor corporation (or its Parent) issuable in such Corporate Transaction shall have been sold to the general public pursuant to a registration statement filed with and declared effective by the Securities and Exchange Commission under the Securities Act of 1933, as amended, on or prior to the date of consummation of such Corporate Transaction. (gg)“ Related Entity ” means any Parent or Subsidiary of the Company. 5 (hh)“ Replaced ” means that pursuant to a Corporate Transactionthe Award is replaced with a comparable stock award or a cash incentive program of the Company, the successor entity (if applicable) or Parent of either of them which preserves the compensation element of such Award existing at the time of the Corporate Transaction and provides for subsequent payout in accordance with the same (or a more favorable) vesting schedule applicable to such Award. The determination of Award comparability shall be made by the Administrator and its determination shall be final, binding and conclusive. (ii)“ Restricted Share ” means Shares issued under the Plan to the Grantee for such consideration, if any, and subject to such restrictions on transfer, rights of first refusal, repurchase provisions, forfeiture provisions, and other terms and conditions as established by the Administrator. (jj) “ RestrictedShare Units ” means an Award which may be earned in whole or in part upon the passage of time or the attainment of performance criteria established by the Administrator and which may be settled for cash, Shares or other securities or a combination of cash, Shares or other securities as established by the Administrator. (kk)“ Rule16b-3 ” means Rule16b-3 promulgated under the Exchange Act or any successor thereto. (ll)“
